Citation Nr: 1432064	
Decision Date: 07/17/14    Archive Date: 07/22/14

DOCKET NO.  09-50 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

1.  Entitlement to service connection for right ear hearing loss. 

2.  Entitlement to service connection for left ear hearing loss. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from March 2004 to March 2008.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Phoenix, Arizona, Regional Office (RO) of the Department of Veterans Affairs (VA).  In that decision, service connection was denied for bilateral hearing loss and for tinnitus.  In December 2013, the RO granted service connection for tinnitus, and a 10 percent rating was assigned.  That issue no longer on appeal.  However, the RO continued the denial of service connection for bilateral hearing loss.  

A videoconference hearing was held in May 2014 before the undersigned Veterans Law Judge (VLJ), sitting in Washington, D.C.  A copy of the transcript of that hearing is of record.  

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  


FINDINGS OF FACT

1.  The Veteran does not have right ear hearing loss to an extent recognized as a disability for VA compensation purposes.  

2.  The Veteran has been shown to have a left ear hearing loss disability during the pendency of the appeal related to noise exposure in service.


CONCLUSIONS OF LAW

1. The criteria for service connection for a right ear hearing loss disability have not been met.  38 U.S.C.A. § 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).  

2.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for a left ear hearing loss disability have been met.  38 U.S.C.A. § 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  

First, VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, a February 2009 letter to the Veteran from the RO specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claims; (2) informing the Veteran about the information and evidence VA would seek to provide; (3) and informing the Veteran about the information and evidence he was expected to provide.  

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2012).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examination reports, and statements and testimony from the Veteran.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  

The appellant was afforded the opportunity to testify before a VLJ in May 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. 3.103(c)(2) (2012) requires that the decision review officer (DRO) or VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ elicited testimony necessary to determine the nature of the appellant's claim regarding entitlement to service connection for bilateral hearing loss.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  Indeed, the appellant, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) (2013).  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).   

Service Connection - In General

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  

In addition, certain chronic diseases (e.g., sensorineural haring loss) may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  

The chronicity provisions are applicable where evidence, regardless of its date, show that a veteran had a chronic condition, as defined in 38 C.F.R. § 3.309(a), in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2013).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2013).  

The Court has held that, in order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.303(a) (2013); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability 
even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Bilateral Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 5000, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).  

In-service audiometric examinations are of record, to include testing results in 2004, 2005, 2007, and shortly before service separation in January 2008.  Hearing impairment was not noted.  At the 2008 evaluation, around the time of discharge, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
15
15
LEFT
20
15
5
5
0

The Veteran filed a claim for service connection for hearing loss in January 2009.  When examined by VA in March 2009, the Veteran again did not meet the standards for VA hearing loss.  At that time, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
20
20
LEFT
15
10
10
20
20

Speech audiometry revealed speech recognition ability of 100 percent, bilaterally.  

At a private facility in September 2009, pure tone thresholds, in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
15
15
LEFT
30
30
30
25
30

At the time of VA audiological evaluation in October 2010, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
20
15
LEFT
35
25
20
20
15

Speech audiometry revealed speech recognition ability of 96 percent in each ear.  

The most recent VA audiometric examination was conducted in September 2013.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
15
15
LEFT
30
20
15
20
25

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 100 percent in the left ear.  

Analysis

In this case, the Veteran's in service noise exposure has been conceded as he worked around aircraft.  

Reviewing the evidence regarding left ear hearing loss, the March 2009, October 2010, and September 2013 VA audiology examination reports reflect that none of the Veteran's left ear auditory thresholds at the required frequencies measured 40 decibels or greater or that at least three of the frequencies 5000, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater.  Therefore, according to the results of these VA audiology examinations, the Veteran's left ear hearing loss symptomatology did not meet the criteria for a hearing loss disability under VA regulations.  See 38 C.F.R. § 3.385. 

However, in the September 2009 private audiology examination report, the Veteran's left ear auditory threshold at 500, 1000, 2000, and 4000 Hz was 30 decibels.  Thus, the September 2009 private examiner's audiology examination results indicated that the Veteran's left ear hearing loss disability met the VA criteria for a hearing loss disability under 38 C.F.R. § 3.385.  In addition, the Board notes that in a September 2013 VA examination report, the VA audiologist noted that a review of the service treatment records indicated a significant shift in hearing levels and that it is as likely as not that his left ear hearing loss (which she noted was within normal limits for VA purposes) was related to military noise exposure.  Therefore, by resolving reasonable doubt in the Veteran's favor on this question, the Board finds that the Veteran experienced a left hear hearing loss disability meeting the 38 C.F.R. § 3.385 regulatory criteria during the pendency of this claim related to service.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (finding that the requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim).  Thus, the Board finds that the criteria for service connection for left ear hearing loss have been met.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service connection for the right ear hearing loss cannot be granted at this time, however, because the hearing loss in this other ear does not meet the threshold minimum requirements of 38 C.F.R. § 3.385.  That is, his right ear hearing loss is not a "current disability," which is the first and perhaps most fundamental requirement of a service-connection claim.  38 U.S.C.A. § 1110; Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 (1992) (generally observing that in the absence of proof of a current disability, there can be no valid claim because there is no present-day disability to relate or attribute to service).  The Veteran is advised that he is welcome to reopen this claim in the future upon a showing of the requisite level of hearing loss in his right ear.






ORDER

Service connection for right ear hearing loss is denied.  

Service connection for left ear hearing loss is granted.




____________________________________________
LESLEY A. REIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


